        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 1 of 34




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK

 BELINDA HOUSEY,
 on behalf of herself and all others
 similarly situated,                               Case No.

                   Plaintiff,                      CLASS ACTION COMPLAINT

 v.                                                JURY TRIAL DEMANDED

 PROCTER & GAMBLE COMPANY,

                 Defendants.


       Plaintiff Belinda Housey (“Plaintiff”) brings this Class Action against Procter & Gamble

Company (“P&G” or “Defendant”), on behalf of herself and all others similarly situated, and

alleges the following based on her personal knowledge and the investigation of her counsel:

                                       INTRODUCTION

       1.      This is a consumer Class Action against Procter & Gamble Company for its

false advertising, unfair and deceptive marketing practices, and materially misleading claims

and omissions they employed and disseminated in connection with the sale of its line of Crest®

toothpastes containing charcoal.

       2.      Charcoal is highly porous and has adsorptive qualities that can be useful in

certain contexts. In recent years, health and beauty products containing activated charcoal have

become a consumer sensation. Opportunistic marketers, celebrities and social media

influencers tout a variety of certain charcoal products for purported detoxifying properties and

other enhanced wellbeing and health benefits. Consumers have been willing to pay a premium

for these charcoal products based on these purported benefits.

       3.      P&G sells oral care products containing charcoal, including: “Crest® 3D White


                                               1
            Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 2 of 34




    Whitening Therapy – Charcoal with Hemp Seed Oil”; “Crest® Gum Detoxify Charcoal

    Toothpaste”; “Crest® 3D White Whitening Toothpaste with Charcoal” (collectively,

    “Charcoal Toothpastes.”)

            4.     P& G actively misleads consumers to believe the Charcoal Toothpastes are

    enamel-safe whitening toothpastes that gently clean, and that can promote healthier gums.

            5.     P&G promotes the Charcoal Toothpastes with multiple claims printed on the

    product packaging and tube labels of the Charcoal Toothpastes, specifically including that

    the Charcoal Toothpastes have “enamel safe whitening” capabilities, that they promote

    “healthy gums”, and they can “gently clean.”

            6.     Indeed, P&G was well aware that it had duties to uphold as to its marketing,

    advertising and labeling of the Charcoal Toothpastes. This is in part evidenced by the fact that

    the Charcoal Toothpastes it develops, markets, and sells are all subject to a legal and regulatory

    framework over cosmetics and over-the-counter drugs.1

            7.      P&G’s marketing strategy has been very successful, and the Charcoal

    Toothpastes have become one of the top sellers in its product category. However, that success

    is built around messaging that is materially misleading and deceptive to consumers, lacks a

    factual basis, and recklessly omits material information concerning the use of charcoal in oral

    care.

            8.     The consensus of respected dentists, researchers and industry experts weighs

    against the use of charcoal dentifrices, due to the lack of scientific substantiation on safety and

    efficacy, as well as risks of harm.

            9.     Notably, the American Dental Association (“ADA”) has not approved any


1
 Each of the Charcoal Toothpastes qualify as a cosmetic or a combination of cosmetic and over-the-counter
drug, under the pertinent legal framework, as explained infra.

                                                        2
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 3 of 34




charcoal dentifrices for its ADA Seal of Acceptance (the “ADA Seal”). The ADA Seal certifies

the safety and efficacy of a dentifrice, based on clinical data and research.

       10.        P&G knew or should have known that its claims regarding the Charcoal

Toothpastes were misleading, deceptive, and/or false and lacked a reasonable basis or credible

substantiation.

       11.        P&G also omitted material facts, including that charcoal, when used in

toothpastes, is known to be abrasive to enamel and the gums, and to pose risky safety hazards

with use.

       12.        As a result of P&G’s marketing claims and messaging, Plaintiff and other

consumers reasonably and justifiably relied upon and attributed credence and value to the

asserted benefits, specifically the safety and efficacy in their “healthy gum” contribution claims

and “enamel safe whitening”, “gentl[e] clean[ing]” properties of the Charcoal Toothpastes.

       13.        As a direct and proximate result of P&G’s misrepresentations, material

omissions and deceptive practices in its advertising and labeling, Plaintiff and others similarly

situated have suffered actual injuries from their purchase of one or more of the Charcoal

Toothpastes, and did not receive the full value of their purchase. P&G successfully induced

Plaintiff and the putative class members to purchase the Charcoal Toothpastes that cannot

effectively promote “healthier gums”, “gently clean”, or have “enamel safe whitening”

functions as represented by P&G.

       14.        Additionally, P&G charges a price premium for the Charcoal Toothpastes over

other toothpastes that do not contain charcoal, including its own non-charcoal toothpastes.

       15.        By falsely advertising and misbranding its Charcoal Toothpastes, P&G

prioritizes its own profits and jeopardizes consumers’ dental hygiene, oral health and safety.


                                                 3
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 4 of 34




P&G’s conduct in its advertising, labeling, and sale of the Charcoal Toothpastes was, and

continues to, be substantially injurious to consumers, as well as unconscionable and in

contravention of public policy.

          16.   P&G’s false advertising and labeling and materially misleading claims and

omissions have enabled it to sell the Charcoal Toothpastes in great quantity.

          17.   Defendant’s conduct is consumer-oriented and likely to deceive reasonable

consumers, and is in violation of New York consumer laws and constitutes unlawful practices

in violation of Sections 349 and 350 of New York General Business Laws well as violations

of common law. Defendant was unjustly enriched as result of its misconduct.

          18.   Plaintiff brings this proposed Class Action on behalf of herself and other

similarly situated consumers throughout the nation, including New York, who purchased

P&G’s Charcoal Toothpastes within the relevant statute(s) of limitations period (the “Class”).

For the alleged violations of state statutory law and common law, Plaintiff seeks on behalf of

herself and the members of the Class, to recover compensatory and statutory damages, treble

or punitive damages as available, attorneys’ fees and costs, as well as declaratory and injunctive

relief.

                                JURISDICTION AND VENUE

          19.   This Court has jurisdiction over this matter under the Class Action Fairness Act

(“CAFA”), 28 U.S.C. § 1332(d), as the amount in controversy exceeds $5 million, exclusive

of interests and costs; it is a class action of over 100 members; and the Plaintiff is a citizen of

a state different from at least one Defendant.

          20.   This Court has personal jurisdiction over Defendant. Defendant has sufficient

minimum contacts with the state of New York and purposefully availed itself, and continues to



                                                 4
             Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 5 of 34




    avail itself, of the jurisdiction of this New York through the privilege of conducting its business

    ventures in the state of New York, thus rendering the exercise of jurisdiction by the Court

    permissible under traditional notions of fair play and substantial justice.

            21.         Venue is proper in this district under 28 U.S.C. § 1391(a) because a substantial

    part of the events or omissions giving rise to Plaintiff’s claims occurred in this district, as

    Defendant does business throughout this district, and Plaintiff Housey made her purchase of

    the Charcoal Toothpaste in this district and her purchased product was delivered to, and used,

    in this district.

                                                   PARTIES

            22.         Plaintiff Belinda Housey (“Plaintiff Housey” or “Ms. Housey”) is a natural

    person and a citizen of New York, residing in New York City. Plaintiff Housey purchased the

    Crest® 3D White Whitening Toothpaste with Charcoal. Prior to her purchase, Ms. Housey saw

    and reviewed Defendant’s advertising claims on the toothpaste packaging and labeling itself,

    and she made her purchase of the toothpaste in reliance thereon. Ms. Housey specifically relied

    upon representations made by Defendant that the toothpaste was safe to use for brushing her

    teeth and that the toothpaste had enamel safe whitening properties. Ms. Housey did not receive

    the promised benefits or safety, or receive the full value of her purchase.

            23.         Defendant P&G is an Ohio corporation with its principal place of business at 1

    P&G Plaza, Cincinnati, OH 45202. P&G is licensed with the New York Department of State

    to conduct business in New York. Defendant is an American multinational consumer goods

    corporation. The company reported annual revenue of more than $73 billion in 2020 2.

            24.         Plaintiff reserves the right to amend this Complaint to add different or


2
 Procter & Gamble Company Profile, Fortune, https://fortune.com/company/procter-gamble/fortune500/ (last
visited March 15, 2021).

                                                        5
              Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 6 of 34




    additional defendants, including without limitation any officer, director, employee, supplier, or

    distributor of Defendant who has knowingly and willfully aided, abetted, or conspired in the

    false and deceptive conduct alleged herein.

                               COMMON FACTUAL ALLEGATIONS

         A.      Charcoal Historically Has Many Uses, But Not All Are Effective or Safe.

           25.     Charcoal has adsorptive qualities that have proven to be quite useful in certain

    limited contexts. For decades, it has been used in the emergency medical treatment of certain

    types of poisonings and drug overdoses, because, when administered correctly, it can adsorb

    certain heavy metals, drugs and other toxins.3 The effectiveness of medicinal activated charcoal

    in the emergency room setting is limited and dependent on specific factors, such as the type of

    drug, poison, or toxin, timing between ingestion of the toxin and ingestion of the medicinal

    charcoal, and dosage of each. 4

           26.     Charcoal has also been used in industrial and environmental settings to extract

    certain organic and in organic substances from water. 5 For example, it is sometimes used to

    remove excess amounts of fluoride from drinking water. 6 It is used in juice manufacturing to



3
  See generally, Robert W. Derlet & Timothy E. Albertson, “Activated Charcoal—Past, Present and Future,” 145
West J. Med. 493 (Oct. 1986) [https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1306980/pdf/westjmed00158-
0063.pdf]. (last accessed March 15, 2021).
4
  Id.; see also Derlet & Alberston, supra note 3, at 493–92 & Table 1; Jennifer A. Lowry, “Use of Activated
Charcoal in Pediatric Populations,” World Health Organization: Subcommittee of Expert Committee on the
Selection and Use of Essential Medicines, Jan. 2008, at 2,
[https://www.who.int/selection_medicines/committees/subcommittee/2/charcoal_rev.pdf ] (reviewing literature
on medical use of activated charcoal). (last accessed March 15, 2021).
5
  See generally “The History of Activated Carbon,” Jurassic Activated Carbon, Feb. 9, 2014
[https://www.jurassiccarbon.com/blogs/news/12186281-the-history-of-activated-carbon]. (last accessed March 15,
2021).
6
  Manisha Poudyal & Sandhya Babel, “Removal of Fluoride using Granular Activated Carbon and Domestic
Sewage Sludge,” 82 Int’l Proceedings of Chem., Biological, and Envtl. Eng’g 139 (2015)
[http://www.ipcbee.com/vol82/027-IEEA2015-C3024.pdf]; see also Behrooz Eftekhar et al., “The Effectiveness of
Home Water Purification Systems on the Amount of Fluoride in Drinking Water,” J. of Dentistry, Shiraz U. of Med.
Sci., Sept. 2015, at 278, (noting that use of home water purification systems, including several using carbon-based
filtration methods, reduced the amount of fluoride in water). (last accessed March 15, 2021).

                                                         6
            Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 7 of 34




    control color and remove organic compounds. 7 Activated charcoal can also adsorb water-

    soluble vitamins, including forms of Vitamins C and B. 8

           27.      Charcoal was also used in ancient times for human health purposes. The first

    use of charcoal for oral hygiene dates back to Hippocrates in ancient Greece. 9 The Romans

    apparently followed this practice, along with other questionable oral care practices such as

    rinsing their mouths with urine.10

           28.      In the modern age, inspired by the use of activated charcoal in these limited and

    particular contexts, enterprising companies like Defendants have been eager to extrapolate

    charcoal’s adsorptive properties for use in a much broader context, often with little to no

    substantiation. Products containing activated charcoal are increasingly prevalent and are

    promoted with false, deceptive, or overstated health and beauty benefits. Activated charcoal

    has been marketed to the public as capable of extracting nearly any undesirable element or

    substance, and in nearly any context.

           29.      Multiple scientific and consumer publications have made note of the misleading

    health and safety benefits of charcoal (particularly in its most commonly available form as an

    ingestible supplement). Notable excerpts include:

                “In recent years, people have tried to translate the very limited success of

                 activated charcoal in the ER to their everyday lives, assuming that if it can




7
  Cetin Kadakal et al., “Research Note: Effect of Activated Charcoal on Water-Soluble Vitamin Content of
Apple Juice,” 27 J. of Food Quality 171 (Apr. 2004) [https://doi.org/10.1111/j.1745-4557.2004.tb00647.x].
(last accessed March 15, 2021).
8
  Id.
9
  See S.W.B. Newsom, “Hygiene and the Ancient Romans,” J. of Infection Prevention, at 25, June 2004
[https://journals.sagepub.com/doi/abs/10.1177/14690446040050030601]. (last accessed March 15, 2021).
10
   C. Valerius Catullus, “On Egnatius of the White Teeth,” circa B.C. 84–54, (Tr. Richard Francis Burton, 1894),
[http://www.perseus.tufts.edu/hopper/text?doc=Perseus:text:1999.02.0005:poem%3D39] (poem by the Roman poet
Catullus referring to the practice of whitening teeth by rinsing with urine). (last accessed March 15, 2021).

                                                       7
              Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 8 of 34




                adhere to and remove certain drugs in an emergency room, it can stop all

                kinds of toxins, making an already healthy person even healthier.” 11

               Lisa Sasson, M.S., R.D., clinical associate professor of nutrition at New

                York University is quoted as saying “this logical leap is not based in

                science.”12

          30.       Simultaneous with the charcoal trend, consumer demand for teeth-whitening

 products has risen. The global market for teeth-whitening products is expected to reach $7.4

 billion by 2024.13

          31.      P&G has successfully leveraged the charcoal trends as well as consumer

 enthusiasm for teeth whitening with its development, marketing, and sales of its Charcoal

 Toothpastes, stating in plain language on their packaging just below the “Charcoal” denotation

 of the toothpaste: “A formula to activate a whiter smile.”

B.       Activated Charcoal is Unsafe By Modern Scientific and Regulatory
         Standards.

         1.       Contemporary studies challenge the safety and efficacy of activated
                  charcoal for use in dentifrice.

          32.       In the United States, there have been several attempts to introduce charcoal as

 an oral health product. According to commentary published in the Journal of the American

 Dental Association (“JADA”) in 1932, a product named “Kramer’s Original Charcoal Dental

 Cream,” had been pronounced “not acceptable” as an Accepted Dental Remedies (ADR) by the

 Council on Dental Therapeutics (the “Council”). The Council found that “[c]linical experiences



11
   Julia Calderone, “Activated Charcoal Isn’t a Magic Health Bullet,” Consumer Reports (April 13, 2017)
[https://consumerreports.org/dietary-supplements/activated-charcoal-fad-not-a-magic-health-bullet/]. (last
accessed March 15, 2021).
12
   Id.
13
   https://www.hexaresearch.com/research-report/teeth-whitening-products-market.

                                                         8
           Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 9 of 34




 are recorded in which the particles of charcoal became imbedded in the gum tissue and

 produced a bluish line near the margin, which is removable only by surgical means.” 14 When

 the Kramer’s brand produced no evidence to rebut the clinical results, the Council denied it as

 an ADR “because it is a dentifrice intended for daily use that contains charcoal, a potentially

 harmful substance.”15

          33.     Decades after American dentistry rejected charcoal for use in dentifrice, the

 topic has again resurfaced, in light of the burgeoning consumer trend. One study, presented at

 the Academy of General Dentistry 2015 Annual Meeting, concluded that “activated charcoal was

 more abrasive than a whitening toothpaste on acrylic resins” and warned that “[t]he fine black

 charcoal powder may become embedded in defects such as margins or cracks present on older

 dentition.”16

          34.     In 2017, the Journal of the American Dental Association published a literature

 review to “examine the efficacy and safety of charcoal and charcoal-based dentifrices.” John

 K. Brooks et al., Charcoal and Charcoal-Based Dentifrices, 148 JADA 661 (2017) (referred to

 herein as “Charcoal-Based Dentifrices (JADA 2017)” or “the 2017 JADA article”). The authors,

 Dr. John Brooks, DDS, Dr. Nasir Bashirelahi, PhD, and Dr. Mark A. Reynolds, DDS, PhD,

 reviewed the first 50 consecutive charcoal dentifrices from Google.com and Amazon.com to

 assess how the marketing claims of these products compared with efficacy and safety of

 charcoal-based dentifrices as found in the available scientific literature. 17



14
   John K. Brooks et al., “Commentaries: More on Charcoal and Charcoal-Based Dentifrices,” 148 JADA 785
(2017), [http://dx.doi.org/10.1016/j.adaj.2017.09.027] (quoting S.M. Gordan, “Kramer’s Original Charcoal Dental
Cream: not acceptable for A.D.R.,” 33 JADA 912, 912–13 (1946)).
15
   Id. (emphasis added).
16
   Brantley McCarty et al., “Activated Charcoal as a Whitening Dentifrice,” Presented at Academy of General
Dentistry 2015 Annual Meeting, June 18–21, 2015, San Francisco, CA
[https://www.epostersonline.com/agd2015/node/72] (last accessed March 15, 2021).
17
   John K. Brooks et al., “Charcoal and Charcoal-Based Dentifrices,” 148 JADA 661 (2017).

                                                        9
           Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 10 of 34




          35.       The findings of the 2017 JADA article state that there is no scientific support

 for a “detoxifying” effect of charcoal 18; it is abrasive on teeth and gingiva19; and any inclusion

 of fluoride for health is counteracted and rendered moot by the inclusion of charcoal 20.

          36.       In short, there was little evidence that charcoal-based toothpastes offered any

 cosmetic or health benefits and were as safe as marketers touted. 21

          37.       A later publication in May 2019 in the British Dental Journal confirmed that

 supporting scientific evidence remained lacking, and again raised the same and similar

 concerns reflected in the 2017 JADA article. Linda H. Greenwall et al., Charcoal-Containing

 Dentifrices, 226 BDJ 697, 698 (2019) (referred to herein as “Charcoal-Containing Dentifrices

 (BDJ 2019)” or “the 2019 BDJ article”).

          38.       The 2019 BDJ article considered charcoal dentifrices to be a “gimmick” 22 and

 said that marketing of such products was “worrying.” 23

          39.       The conclusions of the 2019 BDJ article about dentifrices containing charcoal

 mass marketed to the public are neatly summed up by the following:

                  “[T]he ethics of such an approach to the marketing of health-
                  influencing products is at best questionable. False and deceptive
                  messaging, together with the selective provision of information could
                  be classed as misleading practice, contrary to the consumers’ best
                  interests and protection.”24

         2.       The American Dental Association has Not Approved any Activated
                  Charcoal Dentifrice for its ADA Seal of Acceptance.



18
   Id. (emphasis added). The authors were unable to identify any randomized, controlled clinical trials with a follow-
up duration of 3 months or longer testing the safety or effectiveness of charcoal-based dentifrices. All of the
available studies lacked adequate controls to measure clinical oral improvements with charcoal-based dentifrices.
19
   Id. (emphasis added).
20
   Id. (emphasis added).
21
   Id. (emphasis added).
22
   Linda H. Greenwall et al., “Charcoal-Containing Dentifrices,” 226 British Dental Journal 697, 698 (2019).
23
   Id.
24
   Id. (emphasis added).

                                                          10
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 11 of 34




          40.      The American Dental Association (“ADA”) was founded in 1859. 25 Per the

 ADA’s description of its mission, the ADA “exists to power the profession of dentistry and to

 assist our members in advancing the overall oral health of their patients.” 26 ADA presents itself

 as a “strong advocate[] for public health” working with an aim to keep patients “healthy from

 the dental chair to daily care at home.” 27

          41.      In furtherance of the ADA’s public health goals, the organization administers

 the ADA Seal of Acceptance Program (“Seal Program”), which began in 1931. 28 The ADA

 established its Seal Program to combat “extravagant claims” about what dental products could

 do.29 Since that time, the ADA Seal of Acceptance has become “[u]niversally recognized by

 consumers as a symbol of safety and effectiveness” and “is carried on more than 300 oral health

 products, including toothpastes, toothbrushes, dental floss, mouth rinses, denture adherents,

 and chewing gum.”30

          42.      Significantly, the ADA has not granted the ADA Seal of Acceptance to any

 product with activated charcoal, including the Charcoal Toothpastes. 31

          43.      However, P&G has received the ADA Seal of Acceptance for other oral care

 products it has developed, marketed and sold to consumers, including the following products:

 “Crest® 3D White Whitestrips (various flavors)”; “Crest® 3D Whitestrips Classic Vivid”;

 “Crest® 3D Whitestrips Gentle (various flavors)”; “Crest® Gum & Breath Purify (various)”;

 “Crest® Pro-Health Active Defense (Deep Clean)”; “Crest® Cavity Protection Cool Mint Gel


25
   https://www.ada.org/en/about-the-ada/ada-history-and-presidents-of-the-ada (last accessed March 16, 2021).
26
   https://www.ada.org/en/about-the-ada (last accessed March 16, 2021).
27
   Id.
28
   https://www.ada.org/en/science-research/ada-seal-of-acceptance (last accessed March 16, 2021).
29
   https://www.ada.org/en/science-research/ada-seal-of-acceptance/ada-seal-faq, “What is the ADA Seal?”
(last accessed March 16, 2021).
30
  https://www.ada.org/en/about-the-ada (last accessed March 16, 2021).
31
  See https://www.ada.org/en/science-research/ada-seal-of-acceptance/ada-seal-shopping-list (last accessed March
21, 2021).

                                                        11
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 12 of 34




 & Paste”; “Crest® Kids SparkleFun Cavity Protection”; “Crest® Pure (various)”; “Crest®

 Pure Kids (Tropical Strawberry)”; “Crest ® Tartar Protection Fresh Mint Gel & Paste”;

 “Crest® Gum & Enamel Repair (various)”; “Crest® Gum & Sensitivity (various)”; “Crest®

 Gum Detoxify (various)”; “Crest® Pro-Health Advanced Deep Clean Mint Toothpaste”; and

 “Crest® Pro-Health Toothpaste (various).” 32

          44.       Based upon the prevailing scientific literature regarding the lack of

 substantiation on safety and efficacy of activated charcoal in dental products, and the known

 risks and abrasiveness of charcoal, coupled with P&G’s prior experience with the ADA Seal

 Program, P&G was or should have been aware of the unsuitability of the ADA Seal of

 Acceptance for its Charcoal Toothpastes. Nevertheless, it has chosen to make the exact sort of

 false, deceptive, and/or misleading claims that inspired the creation of the ADA’s Seal

 Program.

C.      P&G Knowingly Misleads Consumers with Misrepresentations Concerning Safety
        and Efficacy in its Charcoal Toothpastes.

        1.         P&G’s Representations on the Charcoal Toothpastes’ Labeling, Packaging,
                   Advertising, and Marketing.

             45.    Since at least 2019, P&G has packaged, marketed, distributed, and sold some or

 all of its P&G Charcoal Toothpastes. Examples of the external cardboard boxes, product

 packaging and tubes include:




32
  https://www.ada.org/en/science-research/ada-seal-of-acceptance/ada-seal-shopping-list (last accessed March 15,
2021).

                                                       12
Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 13 of 34




                              13
       Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 14 of 34




       46.     The above packaging bears representations right on the Charcoal Toothpastes’

front label such as “enamel safe whitening”, “gentle clean”, and “healthier gums.”

       47.     On its website, P&G makes the following claims regarding both toothpastes, as

well as the purpose and benefits of activated charcoal in its oral care products:

       “Brighten your smile with Crest 3D White Charcoal Whitening Toothpaste… it also



                                                14
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 15 of 34




          strengthens your tooth enamel…”33

          “Crest 3D White Whitening Therapy Gentle Clean black Charcoal Toothpaste gently
          whitens teeth by removing surface stains…” 34

          “Crest Pro-Health and Sensitivity Charcoal toothpaste is clinically proven to promote
          healthier gums…”35

         2.       The Claimed Benefits of the Charcoal Toothpastes are Materially
                  Misleading and are Debunked or Unsubstantiated by Scientific Evidence,
                  Impossible, and/or Untrue.

                  (i)      P&G’s Charcoal Toothpastes are Mislabeled Because They Are Not
                           Safe for Enamel or Gums

          48.      While proclaiming that the Charcoal Toothpastes are able to promote healthier

 gums, and are safe and gentle for tooth enamel, P&G also fails to disclose material facts, such

 that activated charcoal has not been substantiated as safe and effective for use in dentifrice, and

 both JADA and the BDJ have confirmed insufficient scientific evidence to substantiate safety

 claims (as well as cosmetic and health benefits) as well as raised concerns about risks

 associated with the use of charcoal dentifrices.

          49.      Activated charcoal is known to be a highly abrasive and harmful substance to

 tooth enamel.36 Multiple scientific studies have noted its abrasiveness presents a risk to enamel

 and gingiva in the context of oral care products. As noted in the 2017 JADA article: “[c]harcoal

 has been recognized as an abrasive mineral to the teeth and gingiva, and its inclusion in tooth



33
   https://crest.com/en-us/products/toothpaste/crest-3d-white-whitening-toothpaste-charcoal (last accessed March 15,
2021)
34
   https://crest.com/en-us/products/crest-3d-white-whitening-therapy-toothpaste-hemp-seed-oil (last accessed March
16, 2021)
35
   https://crest.com/en-us/products/toothpaste/crest-gum-detoxify-charcoal-toothpaste (last accessed March 16,
2021)
36
  See, e.g., John K. Brooks et al., “Commentaries: More on Charcoal and Charcoal-Based Dentifrices,” 148
JADA 785 (2017) [http://dx.doi.org/10.1016/j.adaj.2017.09.027] (quoting S.M. Gordan, “Kramer’s Original
Charcoal Dental Cream: not acceptable for A.D.R.,” 33 JADA 912, 912–13 (1946)) (Concluding a charcoal
dental cream was not an acceptable dental remedy “because it is a dentifrice intended for daily use that contains
charcoal, a potentially harmful substance”).

                                                         15
             Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 16 of 34




 preparations raises concern about damages to these oral structures, as well as increasing

 caries susceptibility due to the potential loss of enamel.” 37 The 2019 BDJ article again noted

 the risk to enamel and gingiva posed by charcoal’s abrasiveness. 38

           50.      Moreover, the abrasive damage to tooth enamel caused by charcoal can set the

stage for spiraling into additional oral health issues. It has been shown that increased surface

roughness of teeth creates an environment conducive to increased bacteria in the oral cavity.

This, in turn, can lead to other problems and is correlated with high caries and periodontal

disease.

D.         P&G Knew or Should Have Known its Material Claims and Omissions on Oral
           Hygiene Benefits and Safety were Misleading, Deceptive and/or False.

            77.      P&G Charcoal Toothpastes are subject to a federal legal and regulatory

 framework concerning the marketing, advertising, branding, and labeling of drugs and

 cosmetics. (Toothpastes and other dentifrices are classified as cosmetics, drugs, or a

 combination thereof.). As a purveyor of regulated oral care products, making various claims as

 to safety, oral health, cosmetic effects, and even some medicinal and disease-prevention claims,

 P&G knew or should have known of its duties under such regulations. Indeed, as previously

 discussed, P&G has undergone the rigorous process to obtain an ADA Seal on some of its

 products (but has not done so for any of its charcoal products). Many of P&G’s misleading and

 deceptive practices as to the Charcoal Toothpastes were prohibited by federal and state

 regulations, of which P&G was certainly aware.

             78.     The Federal Trade Commission Act (15 U.S.C. § 41 et seq.) (“FTC Act”), as

 well as the Federal Food, Drug and Cosmetic Act (21 U.S.C. §321 et seq.) (“FD&C Act”), the



37
     John K. Brooks et al., “Charcoal and Charcoal-Based Dentifrices,” 148 JADA 661 (2017).
38
     Linda H. Greenwall et al., “Charcoal-Containing Dentifrices,” 226 British Dental Journal 697, (2019).

                                                           16
           Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 17 of 34




 Fair Packaging and Labeling Act (15 U.S.C. §1451 et seq.) (“FP&L Act”) and the regulatory

 frameworks and rules created thereunder impose obligations on marketers and distributors such

 as P&G. These federal laws were created in the aim to protect consumers from unfair and

 deceptive practices (including unsafe or deceptively labeled or packaged products), as well as

 to protect against unfair competition. Similarly, multiple state laws have statutes that

 incorporate and/or mirror pertinent portions of federal regulatory framework.

          79.       In this pleading, Plaintiff acknowledges P&G’s obligations and duties under this

 federal framework and under parallel state frameworks for purposes related to the elements of

 the common law and state statutory causes of action asserted herein (such as the existence of

 various legal duties and obligatory standards of care, the existence of a special relationship, as

 well as to underscore that P&G’s knew or should have known of its noncompliance and that its

 conduct was wrongful). Plaintiff expressly disclaims any attempt to hold P&G to a higher

 standard than that which is required under federal law, and does not seek relief or remedy for

 conduct to a standard exceeding that which is required under federal law. 39

           80.      Defendant P&G was, or should have been, aware of its obligations under the

 above- described legal and regulatory framework; yet, P&G appears to have disregarded its

 duties as to claim substantiation, safety, marketing and advertising, as well as to product

 packaging and labeling. This further underscores that it knew or should have known its acts and

 practices were also unlawful under state consumer protection laws.




39
  The allegations concerning conduct that violates the FD&C Act, the FTC Act, regulations thereunder, and/or
other parallel state laws and regulations, as raised herein, are properly asserted in the context of the causes of
action and relief sought herein and are not barred by preemption. See, e.g., Reid v. GMC Skin Care USA Inc., No.
15-CV-277, 2016 WL 403497, *10 (N.D.N.Y. Jan. 15, 2016) (“Plaintiffs’ claims, if proven to be true, would
simply require Defendant to truthfully state the efficacy of its products or not sell its products; such relief would
not impose a state requirement that is different from or in addition to, or that is otherwise not identical with that of
the FDCA.”).

                                                            17
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 18 of 34




          81.     Defendant P&G also knew, or should have known, that the Charcoal

 Toothpastes did not possess the promised benefits and safety, and that there was risk of harm.

 Scientific studies and journals that contradicted many of P&G’s claims were published and

 available to P&G at the time it disseminated its claims and marketing content.

          82.     Moreover, P&G would not have even had to look to academic or scientific

 resources, because the scientific findings were also reported in consumer reports and

 mainstream media outlets both before and during the time the Charcoal Toothpastes were

 developed, marketed and sold. Examples include:

         ABC News, June 2017, How Safe is Activated Charcoal? reports concerns of Dr. Upen
          Patel, D.D.S., because charcoal dentifrices are not evaluated by the ADA for long term
          use, can erode enamel, abrasiveness, gums, and tissue, and the small charcoal particles
          “can get stuck in your gums and in small cracks in your teeth, so you can have these
          little black lines in your gums and your teeth you can’t get out.” 40

         BBC, May 2019, Charcoal Toothpastes ‘don’t whiten teeth,’ cited the British Dental
          Journal for the premise that “charcoal-based toothpastes, which claim to whiten teeth,
          are a ‘marketing gimmick’ which could increase the risk of tooth decay,” and are “more
          abrasive than regular toothpastes, potentially posing a risk to the enamel and gums.”
          The article quoted Dr. Greenwall-Cohen as stating that charcoal particles in toothpastes
          can “get caught up in the gums and irritate them,” and also be problematic for fillings.41

         Harper’s Bazaar, August 2018, Is Charcoal Toothpaste Safe to Use? (re-published in
          September 2020), reported on the doubts and issues raised by the British Dental Journal,
          noting, “[u]nlike your liver and kidneys, the teeth and gums don’t perform a detoxifying
          function of the body, and since so-called toxins aren’t generally hanging out in your
          mouth anyway, there’s not much point in using your tooth cleaning to purge them.” 42

         Dr. Ada Cooper, DDS, spokesperson for the American Dental Association, warned of
          charcoal toothpastes in Beware Whitening Promise of Charcoal Toothpastes in March
          2019: “Just because something is popular doesn’t mean it’s safe.” “Charcoal is
          recognized as an abrasive material to teeth and gums.” “Using materials that are too

40
   Irene Cruz, “How Safe Is Activated Charcoal?,” ABC 10 (June 9, 2017)
[https://www.abc10.com/article/news/local/how-safe-is-activated-charcoal/447456019].
41
   “Charcoal Toothpastes ‘don’t whiten teeth,’” BBC: Health, May 10, 2019
[https://www.bbc.com/news/health-48216116].
42
  Lauren Hubbard & Alexandra Tunell, “Is Charcoal Toothpaste Safe to Use?,” Harper’s Bazaar, Aug. 14,
2018 (updated: Harper’s Bazaar Staff, “Is Charcoal Toothpaste Safe to Use?,” September 23, 2020)
[https://www.harpersbazaar.com/beauty/health/advice/a3764/charcoal-toothpaste-pros-cons/].

                                                      18
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 19 of 34




         abrasive can actually make your teeth look more yellow, because it can wear away the
         tooth’s enamel and expose the softer, yellower layer called dentin.” 43

         83.      It is entirely implausible that Defendant P&G, a major consumer goods

 company that possessed particularly sophisticated marketing savvy and invested significant

 time, money and effort into the marketing of its products, failed to notice reported concerns from

 the ADA and other dental professionals and experts, researchers within the scientific

 community, and the media that the safety and efficacy of charcoal dentifrices were wholly

 unsubstantiated, and their use was highly risky to consumers’ oral health and dental hygiene.

 (Unlike consumers, whose attention to the claims of the oral care industry will likely be limited

 to time in a shopping aisle looking at product packaging, or at online retail sites that present a

 company’s marketing claims.)

         84.      Indeed, P&G was under a continuing duty to warn if its product poses a risk,

 and its duty could be triggered by new information.

E.      P&G Intended Consumers’ Reliance and Induced Consumers’ Purchase of the
        Charcoal Toothpastes.

         85.      P&G’s advertising and marketing scheme was constructed in order to induce

 consumers, including Plaintiff, to purchase the Charcoal Toothpastes over other products, and

 to do so at a price premium.

         86.      The claims at issue – which are alleged herein as misleading, inaccurate, and/or

 false, as well as lacking a proper factual basis and required evidentiary substantiation – are

 material to a consumer’s decision whether to purchase them. P&G recklessly and/or

 intentionally fails to disclose material information that, if known to a consumer, would inform

 their perception of the claims affirmatively made, and would affect the purchase decision. The


43
  The Family Dental Center, Mar. 2019, “Beware Whitening Promise of Charcoal Toothpastes,”
[https://thefamilydentalcenter.com/blog/beware-whitening-promise-of-charcoal-toothpastes/].

                                                     19
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 20 of 34




 misrepresentations and omissions also have potentially serious consequences on consumers’

 oral health and dental hygiene, simply as a result of the intended use.

         87.      P&G made many claims relating to health, safety and overall oral health, which

 it knew average consumers were unequipped to assess, and were relying on and placing their

 trust in.

         88.      P&G charges more for its Charcoal Toothpastes than it does for P&G’s other

 non-charcoal toothpastes. Through third-party retailers, P&G charges approximately $4.19 per

 5.4-ounce tube of non-charcoal toothpaste. The Charcoal Toothpastes are sold at $4.99-$7.28

 per 4.1-ounce tube.44 This represents a substantial price premium.

         89.      P&G continues to promote and hype the (unsubstantiated) attributes of activated

 charcoal. It does so despite warnings from dentists and the scientific community about charcoal

 dentifrices – at best a “marketing gimmick” and, at worst, harmful to teeth, dentistry implants

 and overall oral health.

         90.      P&G’s misleading claims, material omissions, and its false and deceptive

 marketing campaign as a whole, are materially misleading and likely to deceive (and have

 deceived) consumers, and are intended to induce reliance and the purchase of one or more of

 the Charcoal Toothpastes.

F.      Consumers’ Reliance on P&G’s Misrepresentations was Reasonable and Justified.

         91.      Each and every purchaser of the P&G’s Charcoal Toothpastes, including

 Plaintiff Housey and putative Class members, were exposed to Defendant’s claims. In addition


44
  See https://crest.com/en-us/products/toothpaste/crest-gum-detoxify-charcoal-toothpaste (Crest® Gum Detoxify
Charcoal Toothpaste); thttps://www.target.com/p/crest-3d-white-charcoal-whitening-toothpaste-4-1oz-160/-/A-
76198351#lnk=sametab (Crest® 3D White Whitening Toothpaste with Charcoal);
https://www.walmart.com/ip/Crest-3D-White-Whitening-Therapy-Charcoal-Fluoride-Toothpaste-Hemp-Seed-Oil-
Mint-4-1-oz/116904826 (Crest® 3D White Whitening Therapy – Charcoal with Hemp Seed Oil); and
https://www.cvs.com/shop/crest-scope-outlast-complete-whitening-toothpaste-mint-prodid-1011341 (Crest + Scope
Outlast Complete Whitening Toothpaste, Mint).

                                                     20
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 21 of 34




 to online and print marketing and ads, the claims are printed on external cardboard packaging

 and product labeling – directly on the Charcoal Toothpastes’ front label.

          92.      Consumers reasonably relied on the oft-repeated claims that the Charcoal

 Toothpastes had enamel-safe whitening properties, promoted healthier gums, and could gently

 clean, as well as other dental hygiene and cosmetic benefits; that they were generally effective,

 appropriate, and adequate for dental hygiene maintenance; and, at least not harmful in their

 intended use.

          93.      Plaintiff, putative Class members, and consumers at large have been harmed by

 P&G’s false, misleading and deceptive representations because they purchased the P&G

 Charcoal Toothpastes that were not as represented, in that they did not provide the promised

 benefits, properties, and characteristics, as well as a level of safety. They were also ineffective

 as dentifrice and/or harmful.

          94.      Plaintiff and purported class members paid a premium price for the mislabeled

 and falsely advertised products, and such premium can be directly and clearly tied to the

 inclusion of the activated charcoal ingredient, and the hyped marketing claims P&G made about

 its attributes. The premium would not have been paid but-for P&G’s misrepresentations on the

 unproven and harmful ingredient – charcoal.45

          95.      In addition to the economic injury in the form of a price premium paid for falsely

 promised benefits, consumers have been damaged by the total purchase price, because they

 purchased a dentifrice that does not provide the basic safety and oral health maintenance that

 otherwise similar non-charcoal dentifrices do.


45
   Each consumer has been exposed to the same or substantially similar misleading and unlawful practices and
each product contains identical or substantially similar claims, and each of the Charcoal Toothpastes were sold
at a price premium. As such, each consumer suffered the same or substantially similar injuries as Plaintiff,
irrespective of which particular Charcoal Toothpaste they purchased.

                                                         21
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 22 of 34




       96.     Consumers were damaged by the entire cost of a tube of toothpaste that was

ineffective at maintenance of oral hygiene and potentially deleterious to oral health. In addition

to its trusting consumers, P&G took unfair advantage of its competitors. It conveyed that the

Charcoal Toothpastes were of such premium, superior quality and had attributes that other

commercially available toothpastes do not.

       97.     P&G has collected substantial profits as a result of numerous material omissions

and false and misleading claims over the benefits and safety of activated charcoal in dentifrices

and the Charcoal Toothpastes, and other purported attributes that were false and misleading.

       98.     Defendant should not be permitted to retain their substantial benefit obtained

from their injurious misconduct, which in justice and equity belong to Plaintiff and members

of the Class, and caused them injury; nor should Defendant, in justice and equity, be permitted

to continue to benefit from its unfair and deceptive practices.

       99.     Without remedy (including injunctive relief), Plaintiff, members of the putative

Class, and other consumers, will suffer a concrete harm, in that they cannot be confident that

the labeling of products will be truthful and not misleading when they are making their purchase

decisions in the future. Alternatively, they might mistakenly but reasonably believe that

the labeling and advertising of the products has been substantiated and/or corrected, and be

deceived yet again into purchasing one or more of the products.

       100.    Indeed, Plaintiff would continue to purchase the Charcoal Toothpastes in the

future if the misleading labeling is corrected or the manner in which the Charcoal Toothpastes

are manufactured is changed. Indeed, Plaintiff wishes to be able to continue purchasing

Defendant’s Charcoal Toothpastes, and thus wishes to see the Charcoal Toothpastes truthfully

advertised. Moreover, Plaintiff is aware that proposed Class Members are currently purchasing,


                                                22
         Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 23 of 34




and will continue to purchase, the Charcoal Toothpastes, unaware that Defendant’s front label

claims are false and deceptive, unless Defendant’s conduct is enjoined.

G.     Plaintiff Relied Upon the Charcoal Toothpastes’ Labels to Purchase and Use the
       Charcoal Toothpastes.

       101.     Ms. Housey relied on the marketing and packaging that represented activated

charcoal as having unique properties that added a special value, and she would not have

purchased the Charcoal Toothpaste but-for the fact that it contained charcoal, the inclusion and

purported benefits for which she paid a price premium.

       102.     Ms. Housey expected that the Charcoal Toothpaste would meet P&G’s own

representations (made on the product itself and online), including but not limited to that it would

safely whiten teeth, promote healthier gums, gently clean, that it would be safe for everyday use

and overall oral health.

       103.     She chose the Charcoal Toothpaste because of P&G’s particular emphasis on

safe ingredients and reputation for quality consumer goods and oral care. She expected that the

Charcoal Toothpaste would safely meet dental hygiene and oral health care needs.

       104.     However, after a period of use, Ms. Housey’s expectations concerning the safety

of the Charcoal Toothpaste was not met. For example, rather than safely whitening her teeth,

the Charcoal Toothpaste was actually abrading her enamel, and is not safe for use.

         105.   Ms. Housey has standing to assert claims on all of the at-issue Charcoal

 Toothpastes, because the products are nearly identical, and P&G’s claims, omissions, and

 conduct as to her product are substantially similar as to the other Charcoal Toothpastes

 described in this Complaint, as are the injuries suffered by others as a result of the deceptive

 labeling and advertising.

         106.   Plaintiff suffered the out-of-pocket purchase price for a falsely advertised and


                                                 23
           Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 24 of 34




misbranded dentifrice(s). Her payment also reflects and included a price premium over other

products by P&G that do not contain charcoal. The Charcoal Toothpaste purchased by Plaintiff

did not and could not deliver the promised whitening benefits and lacked the represented level

of safety, and use of the Charcoal Toothpaste poses some risk and is potentially detrimental to

oral health and aesthetics.

                                     CLASS ACTION ALLEGATIONS

           107.     Plaintiff incorporates by reference all other paragraphs of this Complaint as if

fully set forth herein.

           108.     Plaintiff brings this action individually and on behalf of all other persons

similarly situated pursuant to CAFA and Federal Rule of Civil Procedure 23. The class

definition(s) may depend on the information obtained throughout discovery. Notwithstanding,

at this time, Plaintiff brings this action and seeks certification of the following proposed

Classes:

           National Class: All persons or entities within the United States who purchased one or
           more of P&G’s Charcoal Toothpastes46 for personal use from the beginning of any
           applicable limitations period through the date of preliminary approval (the “National
           Class” or the “Class”).

           Consumer Fraud Multi-State Class: All persons or entities in the States of California,
           Florida, Illinois, Massachusetts, Michigan, Minnesota, Missouri, New Hampshire, New
           Jersey, New York, Rhode Island, Washington and Wisconsin who purchased one or
           more of P&G’s Charcoal Toothpastes for personal use from the beginning of any
           applicable limitations period through the date of preliminary approval (the “Consumer
           Fraud Multi-State Class”).

           New York Sub-Class: All persons or entities in New York who purchased one or more
           of P&G’s Charcoal Toothpastes for personal use from the beginning of any applicable
           limitations period through the date of preliminary approval (the “New York Sub-
           Class”).




46
     As previously defined herein.

                                                   24
          Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 25 of 34




          109.   Excluded from the proposed Classes is the Defendant, and any entities in which

the Defendant has a controlling interest, any Judge to whom this action is assigned and any

member of such Judge’s staff and immediate family, and Plaintiff’s counsel, their staff

members, and their immediate family.

          110.   Plaintiff reserves the right to amend the Class definitions or add a Class if

discovery and/or further investigation reveal that the Class definitions should be narrowed,

expanded or otherwise modified.

          111.   Certification of Plaintiff’s claims for class-wide treatment is appropriate

because Plaintiff can prove the elements of its claims on a class-wide basis using the same

evidence as would be used to prove those elements in individual actions alleging the same

claims.

          112.   Numerosity – Federal Rule of Civil Procedure 23(a)(a): The members of the

Classes are so numerous that their individual joinder herein is impracticable. On information

and belief, members of the Classes number in the thousands to hundreds of thousands. The

number of members of the Classes is presently unknown to Plaintiff but may be ascertained

from Defendant’s books and records. Members of the Classes may be notified of the pendency

of this action by mail, email, Internet postings, and/or publication.

          113.   Commonality and Predominance – Federal Rule of Civil Procedure

23(a)(2) and 23(b)(3): Common questions of law and fact exist as to all members of each of

the Classes. and predominate over questions affecting only individual members of the Classes.

Such common questions of law or fact include, but are not limited to, the following:

            a.     Whether, in their product packaging, labeling, marketing,
                   advertising, and/or sale of the Charcoal Toothpastes, Defendant
                   made materially misleading representations and material omissions;



                                                25
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 26 of 34




          b.      Whether P&G’s false and misleading statements concerning the
                  Charcoal Toothpastes and its concealment of material facts
                  concerning the Charcoal Toothpastes were likely to deceive
                  reasonable consumers;

          c.      Whether misrepresentations on the Charcoal Toothpastes caused
                  consumers to pay a higher price than they otherwise would;

          d.      Whether the acts and omissions of Defendant violated Section 349
                  or 350 of the New York General Business Law;

          e.      Whether Plaintiff and the Classes are entitled to injunctive relief;

          f.      Whether Defendant was unjustly enriched by the sale of the
                  Charcoal Toothpastes and the profits earned therefrom should be
                  disgorged; and

          g.      Whether the actions of Defendant warrant punitive damages.

       114.    Defendant engaged in a common course of conduct giving rise to the legal rights

Plaintiff seeks to enforce, on behalf of herself and the other Members of the proposed Classes.

Similar or identical statutory and common law violations, business practices, and injuries are

involved. Individual questions, if any, pale in comparison, in both quality and quantity, to the

numerous common questions that dominate this action.

       115.    Typicality – Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the claims of the other Members of the Classes because, among other things, all

Members of the Classes were comparably injured through Defendant’s uniform misconduct

described above. Further, there are no defenses available to Defendant that is unique to Plaintiff

or to any particular Members of the Classes.

       116.    Adequacy of Representation – Federal Rule of Civil Procedure 23(a)(4).:

Plaintiff is an adequate Class representative because her interests do not conflict with the

interests of the other Members of the Classes she seeks to represent; she has retained counsel

competent and experienced in complex class action litigation; and she will prosecute this action

                                                26
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 27 of 34




vigorously. The Classes’ interests will be fairly and adequately protected by Plaintiff and the

undersigned counsel.

       117.    Insufficiency of Separate Actions – Federal Rule of Civil Procedure

23(b)(1). Absent a representative class action, Members of the Classes would continue to suffer

the harm described herein, for which they would have no remedy. Even if separate actions

could be brought by individual consumers, the resulting multiplicity of lawsuits would cause

undue burden and expense for both the Court and the litigants, as well as create a risk of

inconsistent rulings and adjudications that might be dispositive of the interests of similarly

situated purchasers, substantially impeding their ability to protect their interests, while

establishing incompatible standards of conduct for Defendant. The proposed Classes thus

satisfy the requirements of Fed. R. Civ. P. 23(b)(1).

       118.    Declaratory and Injunctive Relief – Federal Rule of Civil Procedure

23(b)(2). Defendant has acted or refused to act on grounds generally applicable to Plaintiff and

the other Members of the Classes, thereby making appropriate final injunctive relief and

declaratory relief, as described below, with respect to the members of the Classes as a whole.

In particular, Plaintiff seeks to certify a Class to enjoin Defendant from selling or otherwise

distributing the Products as labeled until such time that Defendant can demonstrate to the

Court’s satisfaction that the Products confer the advertised health or medicinal benefits.

       119.    Superiority – Federal Rule of Civil Procedure 23(b)(3). A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,

and no unusual difficulties are likely to be encountered in the management of this class action.

The damages or other financial detriment suffered by Plaintiff and the other Members of the

Classes are relatively small compared to the burden and expense that would be required to



                                                27
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 28 of 34




individually litigate their claims against Defendant, so it would be impracticable for Members

of the Classes to individually seek redress for Defendant’s wrongful conduct. Even if Members

of the Classes could afford individual litigation, the court system could not. Individualized

litigation would create a potential for inconsistent or contradictory judgments and increase the

delay and expense to all parties and the court system. By contrast, the class action device

presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                     CAUSES OF ACTION

                                        COUNT ONE
                        Violation of the State Consumer Fraud Acts
                    (On Behalf of the Consumer Fraud Multi-State Class)

        120.    Plaintiff incorporates by reference all of the foregoing paragraphs of this

Complaint as if fully set forth herein.

        121.    The Consumer Fraud Acts of the States in the Consumer Fraud Multi-State

Class prohibit the use of unfair or deceptive business practices in the conduct of trade or

commerce.

        122.    Plaintiff and the other Members of the Consumer Fraud Multi-State Class have

standing to pursue a cause of action for violation of the Consumer Fraud Acts of the States in

the Consumer Fraud Multi-State Class because Plaintiff and Members of the Consumer Fraud

Multi-State Class have suffered an injury in fact and lost money as a result of Defendant’s

actions set forth herein.

        123.    Defendant engaged in unfair and/or deceptive conduct by, inter alia, making

misrepresentations that the P&G’s Charcoal Toothpastes had enamel-safe whitening properties,

they promoted healthier gums, and could gently clean.



                                               28
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 29 of 34




       124.    Defendant intended that Plaintiff and each of the other Members of the

Consumer Fraud Multi-State Class would rely upon its unfair and deceptive conduct and a

reasonable consumer would in face be misled by this deceptive conduct described above.

       125.    Each of the Members of the Consumer Fraud Multi-State Class relied upon

Defendant’s unfair and deceptive conduct alleged herein in purchasing the P&G Charcoal

Toothpastes.

       126.    As a result of Defendant’s use or employment of unfair or deceptive acts or

business practices, Plaintiff and each of the other Members of the Consumer Fraud Multi-State

Class have sustained damagers in an amount to be proven at trial.

       127.    In addition, Defendant’s conduct showed malice, motive, and the reckless

disregard of the truth such that an award of punitive damages is appropriate.

                                      COUNT TWO
                 Violation of the New York Deceptive Trade Practices Act,
                           New York Gen. Bus. Law § 349, et seq.
         (In the Alternative to Count I and on behalf of the New York Sub-Class)

        128.   Plaintiff incorporates by reference all of the foregoing paragraphs of this

Complaint as if fully stated herein.

        129.   By reason of the acts set forth above, Defendant has been and is engaged in

deceptive acts or practices in the conduct of a business, trade, or commerce in violation of

New York’s General Business Law § 349.

        130.   Defendant engaged in unfair and/or deceptive conduct by, inter alia, making

the representations that the Crest Charcoal Toothpastes can safely whiten teeth.

        131.   The public is likely to be damaged because of Defendant’s deceptive trade

practices or acts. Specifically, Defendant’s false, deceptive, or misleading statements

implicate the health and safety of those consumers deceived by Defendant.


                                               29
       Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 30 of 34




       132.    Defendant directs its conduct at consumers, as Defendant’s false, deceptive, or

misleading statements are contained in marketing targeted toward consumers, including social

media and retail product packaging. As such, Defendant’s conduct as alleged herein is

consumer oriented.

       133.    Defendant’s deceptive acts are likely to mislead a reasonable consumer acting

reasonably under the circumstances.

       134.    Defendant’s deceptive acts affect the public interest in the state of New York

because, upon information and belief, consumers located in New York have purchased

Defendant’s Products in reliance on Defendant’s false, deceptive, or misleading statements.

       135.    As a result of Defendant’s use of employment of unfair or deceptive acts or

business practices, Plaintiff and each of the other Members of the New York Sub-Class have

sustained damages in an amount to be proven at trial.

                                    COUNT THREE
                Violation of the New York Deceptive Trade Practice Act,
                         New York Gen. Bus. Law § 350, et seq.
        (In the Alternative to Count I and on behalf of the New York Sub-Class)

       136.    Plaintiff incorporates by reference all of the foregoing paragraphs of this

Complaint as if fully stated herein.

       137.    Defendant has made material, false or misleading statements or representations

of fact about the Products. Specifically, Defendant has literally, impliedly, or by necessary

implication made the representations that P&G Charcoal Toothpastes had safe whitening

properties, which is not true.

       138.    Defendant’s acts constitute false advertising in the conduct of business, trade,

or commerce, or in the furnishing of any service in the state of New York in violation of New

York’s General Business Law § 350.


                                              30
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 31 of 34




        139.   The public is likely to be damaged because of Defendant’s deceptive trade

practices or acts. Specifically, Defendant’s false or misleading statements implicate the health

and safety of those consumers deceived by Defendant.

        140.   As such, Defendant’s conduct as alleged herein is consumer oriented.

        141.   As a result of Defendant’s material, false or misleading statements or

representations of fact about the Products, Plaintiff and each of the other Members of the New

York Sub-Class have sustained damages in an amount to be proven at trial.

                                   COUNT FOUR
                                       Fraud
 (On Behalf of the Nationwide and/or Multi-State Class and/or the New York Sub-Class)

       142.    Plaintiff incorporates by reference all of the foregoing paragraphs of this

Complaint as if fully stated herein.

       143.    Plaintiff brings this cause of action on behalf of herself, the Nationwide Class

and/or Multi-State Class and/or the New York Sub-Class against Defendant.

       144.    As alleged herein, P&G knowingly made material misrepresentations and

omissions regarding the Charcoal Toothpastes on the Charcoal Toothpastes’ labeling and

packaging in the Charcoal Toothpastes’ advertisements, and/or on its website.

       145.    P&G made these material misrepresentations and omissions in order to induce

Plaintiff and putative Class Members to purchase the Charcoal Toothpastes.

       146.    P&G did not inform consumers that the Charcoal Toothpastes do not have

“enamel safe whitening” properties, cannot promote “healthier gums”, and cannot “gently

clean”; instead, P&G claims in marketing materials, as well as its marketing campaign for the

Charcoal Toothpastes, suggests that the Charcoal Toothpastes are capable of enamel-safe teeth

whitening, promoting healthier gums, and can gently clean, in order to mislead consumers that



                                               31
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 32 of 34




the Products have those attributes.

       147.    Defendant knew the Charcoal Toothpastes were not capable of “enamel safe”

whitening, promoting healthier gums, and gently cleaning, but nevertheless P&G made such

representations through the marketing, advertising, and on the Charcoal Toothpastes’ labeling.

In reliance on these and other similar misrepresentations, Plaintiff and putative Class Members

were induced to, and did, pay monies to purchase the Charcoal Toothpastes.

       148.    Had Plaintiff and the Class known the truth about the Charcoal Toothpastes,

they would not have purchased the Charcoal Toothpastes.

       149.    As a proximate result of the fraudulent conduct of Defendant, Plaintiff and the

putative Class paid monies to Defendant, through its regular retail sales channels, to which

Defendant is not entitled, and have been damaged in an amount to be proven at trial.

                                   COUNT FIFTH
                                 Unjust Enrichment
(On Behalf of the Nationwide Class and/or Multi-State Class and/or New York Subclass)

       150.    Plaintiff incorporates by reference all of the foregoing paragraphs of this

Complaint as if fully stated herein.

       151.    Plaintiff brings this claim against Defendant on behalf of herself and the New

York Sub-Class.

       152.    Plaintiff and the other Members of the New York Sub-Class conferred benefits

on Defendant by purchasing the Charcoal Toothpastes.

       153.    Defendant received the benefits to the detriment of Plaintiff and the other

Members of the New York Sub-Class because Plaintiff and the other Members of the New

York Sub-Class purchased mislabeled Charcoal Toothpastes that are not what they bargained

for and that did not provide any of the promised benefits.



                                               32
        Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 33 of 34




       154.    Defendant has been unjustly enriched in retaining the revenues derived from the

purchases of the Charcoal Toothpastes by Plaintiff and the other Members of the New York

Sub-Class. Retention of those monies under these circumstances is unjust and inequitable

because Defendant’s labeling of the Charcoal Toothpastes was misleading to consumers, which

caused injuries to Plaintiff and the other Members of the New York Sub-Class, because they

would have not purchased the Charcoal Toothpastes had they known the true facts.

       155.    Because Defendant’s retention of the non-gratuitous benefits conferred on them

by Plaintiff and the other Members of the New York Sub-Class is unjust and inequitable,

Defendant must pay restitution to Plaintiff and the other Members of the New York Sub-Class

for their unjust enrichment, as ordered by the Court.



                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of all other similarly situated

members of the Class(es), pray for relief and judgment, including entry of an order, as follows:

       (a) Declaring that this action is properly maintained as a class action, certifying the

           proposed Class(es), appointing Plaintiff as Class Representative and appointing

           Plaintiff’s counsel as Class Counsel;

       (b) Directing that Defendant bear the costs of any notice sent to the Class(es);

       (c) Declaring that Defendant must disgorge, for the benefit of the Class(es), all or part

           of the ill-gotten profits they received from the sale of the Products, or order

           Defendant to make full restitution to Plaintiff and the members of the Class(es);

       (d) Awarding restitution and other appropriate equitable relief;

       (e) Issuing an injunction against Defendant to enjoin it from conducting its business



                                               33
      Case 1:21-cv-02286-NRB Document 1 Filed 03/16/21 Page 34 of 34




          through the unlawful, unfair, and fraudulent acts or practices set forth herein;

      (f) A jury trial and damages according to proof;

      (g) Awarding Plaintiff and members of the Class(es) statutory damages, as provided by

          the applicable state consumer protection statutes invoked above;

      (h) Awarding attorneys’ fees and litigation costs to Plaintiff and members of the

          Class(es);

      (i) Civil penalties, prejudgment interest and punitive damages as permitted by law; and

      (j) Ordering such other and further relief as the Court deems just and proper.

                                 JURY TRIAL DEMAND

      Plaintiff hereby demands a jury trial of the claims asserted in this Complaint.

Dated: March 16, 2021                               Respectfully submitted,

                                                    /s/ Jonathan Shub
                                                    Jonathan Shub
                                                    Kevin Laukaitis*
                                                    SHUB LAW FIRM LLC
                                                    134 Kings Highway East, 2nd Floor
                                                    Haddonfield, NJ 08033
                                                    Tel: (856) 772-7200
                                                    Fax: (856) 210-9088
                                                    jshub@shublawyers.com
                                                    klaukaitis@shublawyers.com

                                                    Michael R. Reese
                                                    REESE LLP
                                                    100 West 93rd Street, 16th Floor
                                                    New York, New York 10025
                                                    Telephone: (212) 643-0500
                                                    Fax: (212) 253-4272
                                                    mreese@reesellp.com

                                                    Pro Hac Vice Forthcoming

                                                    Attorneys for Plaintiff and the
                                                    Proposed Class



                                              34
